MEMORANDUM ***
Baldev Singh, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ (“BIA”) denial of his motion to reconsider its dismissal as untimely of his appeal from an immigration judge’s (“IJ”) denial of asylum. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reconsider. See Cano-Merida *889v. INS, 311 F.3d 960, 964 (9th Cir.2002). We deny the petition for review.
The time limit for filing a notice of appeal is mandatory and jurisdictional. See 8 C.F.R. § 1003.38(b) (a notice of appeal must be filed within 30 calendar days from the IJ’s oral decision or mailing of a written decision); Da Cruz v. INS, 4 F.3d 721, 722 (9th Cir.1993). Given that Singh did not demonstrate the type of unique circumstances that could excuse the untimely filing of the notice of appeal, the BIA did not abuse its discretion in denying the motion to reconsider. See Hernandez-Rivera v. INS, 630 F.2d 1352, 1355 (9th Cir.1980). Singh’s due process contention therefore lacks merit.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.